PER CURIAM.
Richard D. Sanders appeals the district court’s order dismissing his civil action finding that it is barred by res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sanders v. United States Dep’t of the Army, No. CA-03-641-3 (E.D.Va. Apr. 20, 2004). We deny Sanders’ motion opposing the government’s request for an extension of time to file its informal brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED